49 So. 3d 861 (2010)
Robert Lee MILLS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-2622.
District Court of Appeal of Florida, Fourth District.
December 15, 2010.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Peterson v. State, 841 So. 2d 661 (Fla. 4th DCA 2003).
GROSS, C.J., STEVENSON and TAYLOR, JJ., concur.